Whitfield, C. J.
This appeal is from a decree of the circuit court reversing a decree of the County Judge sitting as a Court of Probate. A final settlement by an administrator of his deceased wife’s estate was contested by the decedent’s children. In taking the testimony before the County Judge as to whether certain bank deposits amounting to $857.00 included in the inventory of the deceased wife’s estate were the property of the decedent or of her husband, the administrator, the following question was propounded to the administrator by his counsel: - “State whether or not the money on deposit in the American National Bank, of Pensacola, to the credit of Mary C. Oerting, at the time of her death, was your money.” Answer. “I had eight hundred dollars in gold in an old trunk at my house where it had been for years, *653and during my absence from the city, my wife, Mary C. Oerting, discovered that the money was there, and upon my return to the city my wife got the money out of the trunk and carried it down to the bank and deposited it in her name.” It appears merely that an objection was sustained by the County Judge to this testimony on the ground that it related to a transaction or communication between the administrator and his decedent.
Even if the action of the County Judge in sustaining the objection to the testimony was erroneous, it was, in view of the entire record, harmless. The administrator had included the bank deposits in the inventory of the decedent’s property signed by him and by the appraisers. The testimony objected to was heard by the judge notwithstanding the objection to it, and whether it was considered or not, it was not sufficient to overcome the evidence in the case showing that the deposits were the property of the decedent.
The decree of the circuit court is reversed.
Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.